Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 1 of 12



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 0:19-CV-60572

 MARTIN BRATT,

        Plaintiff,

 v.                                                                           COMPLAINT – CLASS ACTION

 CREDIT PROTECTION ASSOCIATION, LP,

       Defendant.
 _______________________________________/

                           CLASS ACTION COMPLAINT SEEKING
                      INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff MARTIN BRATT (“Plaintiff”), by and through undersigned counsel, sues

 Defendant CREDIT PROTECTION ASSOCIATION, LP (“Defendant”) for Defendant’s

 violations of 15 U.S.C § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla.

 Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”). Simply put,

 Defendant has mailed thousands unlawful collection notices to Florida consumers, whereby each

 such notice contains identical violations of § 559.72(10) of the FCCPA, and § 1692f(7), § 1692f(8),

 § 1692e(9), and § 1692e(10), of the FDCPA.

                                         DEMAND FOR JURY TRIAL

        1.        Plaintiff respectfully demands a trial by jury on all alleged counts and any issues so

 triable. See Sibley v. Fulton DeKalb Collection Service, 677 F.2d 830 (11th Cir. 1982).

                                        JURISDICTION AND VENUE

        2.        This Court has jurisdiction for all counts under 28 U.S.C. §§ 1331, 1337, 1367 and

 15 U.S.C. § 1692k.


                                                                                                                  1|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 2 of 12



         3.        Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337.

         4.        Supplemental jurisdiction exists for the FCCPA claim(s) under to 28 U.S.C. § 1367.

         5.        Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                         PARTIES

         6.        Plaintiff is a natural person, and a citizen of the State of Florida, residing in Palm

 Beach County, Florida.

         7.        Defendant is a Texas corporation, with its principal place of business located in

 Dallas, Texas.

         8.        Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         9.        At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                                FACTUAL ALLEGATIONS

         10.       The debt at issue is a financial obligation Plaintiff incurred primarily for personal,

 family, or household purposes.

         11.       In particular, the debt at issue (the “Consumer Debt”) represents an allegedly

 outstanding amount Plaintiff owes the current creditor on an unsecured line of credit, of which was

 allotted to, and utilized by, Plaintiff for personal purposes.

         12.       Defendant is registered as a “Consumer Collection Agency” with the Florida Office

 of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

 CCA0900251.

                                                                                                                   2|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 3 of 12



         13.       Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         14.       Defendant is a business entity engaged in the business of collecting consumer debts.

         15.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         16.       The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(5); Fla. Stat. § 559.55(6).

         17.       Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

 1692a(3).

         18.       Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(6); Fla. Stat. § 559.55(7).

         19.       On a date better known by Defendant, Defendant began attempting collect the

 Consumer Debt from Plaintiff.

         20.       On a date better known to Defendant, Defendant mailed a postcard, dated

 December 31, 2018, to Plaintiff (the “Collection Notice”) in an attempt to collect the Consumer

 Debt. A copy of the Collection Notice is attached hereto as Exhibit “A.”

         21.       The Collection Notice outwardly displayed the following:




 See Exhibit A.

                                                                                                                   3|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 4 of 12



                                      CLASS ACTION ALLEGATIONS

        22.       This action is brought on behalf of the following class, to wit, the “FDCPA Class”

 and the “FCCPA Class.”

        23.       The “FDCPA Class” consists of:

                  [1] between the March 5, 2019, and the preceding 12-months [2] all
                  persons with Florida addresses [3] that Defendant mailed a
                  collection notice to [4] in an attempt to collect a consumer debt [5]
                  and the form of said notice was the same or substantially similar to
                  that which was received by Plaintiff.

        24.       The “FCCPA Class” consists of:

                  [1] between the March 5, 2019, and the preceding 24-months [2] all
                  persons with Florida addresses [3] that Defendant mailed a
                  collection notice to [4] in an attempt to collect a consumer debt [5]
                  and the form of said notice was the same or substantially similar to
                  that which was received by Plaintiff.

 A.     NUMEROSITY

        25.       Plaintiff alleges the FDCPA Class and the FCCPA Class is so numerous that joinder

 of all members is impracticable because Defendant has dispatched thousands of identical dunning

 notices to addresses in Florida attempting to collect consumer debts.

 B.     EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

        26.       Common questions of law and fact exist as to each class, and predominate over any

 issues involving only individual class members.

        27.       With respect to the FDCPA Class, the factual issues common to the class include,

 but are not limited, the following:

                  (a)       Whether Defendant mailed the class member a collection notice within the
                            class period;

                  (b)       Whether the collection notice Defendant mailed to the class member
                            attempted to collect a consumer debt;

                                                                                                                  4|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 5 of 12



                  (c)       Whether the collection notice creates a false impression as to its source,
                            authorization, and/or approval, as prohibited by 15 U.S.C. § 1692e(9); and

                  (d)       Whether the collection notice uses any false representations and/or
                            deceptive means to collect the applicable debt, as prohibited by 15 U.S.C.
                            § 1692e(10).

        28.       With respect to the FDCPA Class, principal legal issues common to the class

 include, but are not limited, the following:

                  (a)       Whether the collection notice mailed by Defendant is a “postcard” within
                            the context of 15 U.S.C § 1692f(7); and

                  (b)       Whether the information, language, and/or symbols, displayed on the
                            outwards portion of the collection notice, see Infra ¶ 21, violate 15 U.S.C.
                            § 1692f(8);

        29.       With respect to the FCCPA Class, the factual issues common to the class include,

 but are not limited, the following:

                  (a)       Whether Defendant mailed the class member a collection notice within the
                            class period; and

                  (b)       Whether the collection notice Defendant mailed to the class member
                            attempted to collect a consumer debt.

        30.       With respect to the FCCPA Class, principal legal issues common to the class

 include, but are not limited, the following:

                  (a)       Whether the collection notice mailed by Defendant unlawfully gives the
                            appearance of being authorized, issued, or approved by a government,
                            governmental agency, or attorney, as prohibited by Fla. Stat. § 559.72(10).

        31.       Excluded from each class is Defendant’s agents and employees, Plaintiff’s

 attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

 Judge’s staff and immediate family.

 C.     TYPICALITY




                                                                                                                  5|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 6 of 12



        32.       Plaintiff’s claims are typical of the claims of each class member and are based on

 the same facts and legal theories.

 D.     ADEQUACY

        33.       Plaintiff is an adequate representative of each of the classes.

        34.       Plaintiff will fairly and adequately protect the interests of the classes.

        35.       Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA, FCCPA, and consumer-based class actions. Neither Plaintiff nor

 Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel) to

 not vigorously pursue this action.

 E.     PREDOMINANCE AND SUPERIORITY

        36.       Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.

        37.       Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

 Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

 class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

 request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

 23(b)(2) for injunctive and equitable relief.

                                    COUNT I.
         VIOLATION OF 15 U.S.C. § 1692e(9), § 1692e(10), § 1692f(7), & § 1692f(8)


                                                                                                                  6|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 7 of 12



        38.       On behalf of the FDCPA Class, Plaintiff incorporates the preceding Factual and

 Class Action Allegations.

        39.       The FDCPA “is a consumer protection statute that imposes open-ended

 prohibitions on, inter alia, false, deceptive, or unfair” debt-collection practices. Crawford v.

 LVNV Funding, LLC, 758 F.3d 1254, 1257 (11th Cir. 2014) (quoting Jerman v. Carlisle,

 McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 587 (2010)); see also Drossin v. Nat’l Action

 Fin. Servs., 641 F.Supp.2d 1314 (S.D. Fla. 2009).(“[t]he FDCPA establishes a strict liability

 standard; a consumer need not show an intentional violation of the Act by a debt collector to be

 entitled to damages.”).

        40.       Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

 sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to, “[t]he use or distribution of any written communication which

 simulates or is falsely represented to be a document authorized, issued, or approved by any court,

 official, or agency of the United States or any State, or which creates a false impression as to its

 source, authorization, or approval,” see 15 U.S.C. § 1692e(9) (emphasis added), and “[t]he use of

 any false representation or deceptive means to collect or attempt to collect any debt or to obtain

 information concerning a consumer,” see 15 U.S.C. § 1692e(10) (emphasis added).

        41.       Section 1692f of the FDCPA states “[a] debt collector may not use unfair or

 unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f; see LeBlanc

 v. Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010) (“An act or practice is deceptive

 or unfair if it has the tendency or capacity to deceive.”). The eight subsections of § 1692f set forth

 a non-exhaustive list of practices that fall within this ban, including, but not limited to,

                                                                                                                  7|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 8 of 12



 “[c]ommunicating with a consumer regarding a debt by post card,” see 15 U.S.C. § 1692f(7)

 (emphasis added), and “[u]sing any language or symbol, other than the debt collector's address,

 on any envelope when communicating with a consumer by use of the mails or by telegram, except

 that a debt collector may use his business name if such name does not indicate that he is in the

 debt collection business,” see 15 U.S.C. § 1692f(8) (emphasis added).

        42.       The “least sophisticated consumer” standard dictates a debt collector’s

 communication, or other conduct, violates the FDCPA or FCCPA. See Crawford v. LVNV

 Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014) (reiterating that the “least sophisticated

 consumer” standard governs “whether a debt collector's conduct is deceptive, misleading,

 unconscionable, or unfair under the statute.” (internal quotations omitted)); LeBlanc v. Unifund

 CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010) (holding that the “least-sophisticated

 consumer” standard applies to evaluate claims under both § 1692e and § 1692f); Leonard v.

 Zwicker & Associates, P.C., 2017 WL 4979160, at *2 (11th Cir. Nov. 1, 2017) (applying the “least

 sophisticated consumer” standard to claims under § 1692g); see also Michael v. HOVG, LLC,

 2017 WL 129111, at *5 (S.D. Fla. Jan. 10, 2017) (applying the least sophisticated consumer

 standard to determine whether a debt collector violated the FCCPA); Green v. Douglas, Knight &

 Assocs. (In re Cheaves), 439 B.R. 220 (Bankr. M.D. Fla. 2010 (same); Bank v. Schmidt, 124 So.

 3d 1039 (Fla. Dist. Ct. App. 2013) (affirming class certification which applied the least

 sophisticated consumer standard to determine whether the FCCPA had been violated). Thus, in

 the context of the FDCPA and FCCPA, “[t]he inquiry is not whether the particular plaintiff-

 consumer was deceived or misled; instead, the question is whether the least sophisticated consumer

 would have been deceived by the debt collector's conduct.” Crawford, 758 F.3d 1254 at 1259

 (citation and internal quotations omitted).

                                                                                                                  8|Page
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 9 of 12



         43.       “The purpose of the least-sophisticated consumer standard is to ensure the

 protection of the gullible as well as the shrewd.” LeBlanc, 601 F.3d 1185 at 1194; see Crawford,

 758 F.3d 1254 at 1258-59 (“[t]he ‘least-sophisticated consumer’ standard takes into account that

 consumer-protection laws are ‘not made for the protection of experts, but for the public—that vast

 multitude which includes the ignorant, the unthinking, and the credulous.’” (quoting Jeter v. Credit

 Bureau, 760 F.2d 1168, 1172-73 (11th Cir. 1985))). The fact that a false statement may be

 obviously false to those who are trained and experienced does not change its character, nor take

 away its power to deceive others less experienced." Jeter, 760 F.2d at 1168.

         44.       “Literally, the least sophisticated consumer is not merely ‘below average,’ he is the

 very last rung on the sophistication ladder. Stated another way, he is the single most

 unsophisticated consumer who exists. Even assuming that he would be willing to do so, such a

 consumer would likely not be able to read a collection notice with care, let alone interpret it in a

 reasonable fashion.” Gammon v. GC Servs., 27 F.3d 1254, 1257 (7th Cir. 1994); Russell v. Equifax

 A.R.S.,74 F.3d 30, 34 (2d Cir.1996) (‘“the test is how the least sophisticated consumer – one not

 having the astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, every

 day, common consumer – understands the notice he or she receives.’”). As such, issues which

 require the application of the least sophisticated consumer standard are reserved for the jury. See

 Leonard v. Zwicker & Associates, P.C., 2017 WL 4979160, at *3 (11th Cir. Nov. 1, 2017)

 (“[g]enerally, the question of whether the least sophisticated consumer would be confused or

 misled by a debt collector's communication is one for the jury”); see, e.g., Pescatrice v. Orovitz,

 539 F. Supp. 2d 1375, 1381 (S.D. Fla. 2008) (whether a communication was “deceptive is a

 material issue of disputed fact for the jury, as fact finder, to resolve”).




                                                                                                                   9|Page
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 10 of 12



          45.       With respect to the matter at hand, Defendant mailed Plaintiff the Collection Notice

  in an attempt to collect a debt. First, the form of the Collection Notice is that of a postcard. Second,

  and blatantly more deceptive, the Collection Notice, immediately adjacent to the postmark, utilizes

  language and/or symbols which wrongfully gives the least sophisticated consumer the false

  impression as to the source of the Collection Notice. As such, by and through the Collection

  Notice, Defendant violated § 1692e(9), § 1692e(10), § 1692f(7), and § 1692f(8) of the FDCPA.

          46.       WHEREFORE, Plaintiff MARTIN BRATT requests that this Court enter an

  Order directing this action to proceed as a class action, and enter judgment in favor of Plaintiff and

  the FDCPA class, against Defendant CREDIT PROTECTION ASSOICATION, LP for:

          (a)       Statutory damages, as provided under 15 U.S.C. § 1692k(a)(2)(B);

          (b)       Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                    15 U.S.C. § 1692k(a)(3); and

          (c)       Such other or further relief as the Court deems proper.

                                              COUNT II.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

          47.       On behalf of the FCCPA Class, Plaintiff incorporates the preceding Factual and

  Class Action Allegations.

          48.       The FCCPA is “a laudable legislative attempt to curb what the Legislature evidently

  found to be a series of abuses in the area of debtor-creditor relations.” Harris v. Beneficial Finance

  Company of Jacksonville, 338 So. 2d 196, 200-201 (Fla 1976). The FCCPA was enacted to

  complement the FDCPA, and, as of present-day, the FCCPA continues to effectuate this goal by

  otherwise furthering the protections and prohibitions of the FDCPA. See Bianchi v. Bronson &

  Migliaccio, LLP, 2011 WL 379115 (S.D. Fla. Feb. 2, 2011) (stating, “[t]he Florida legislature

  through the FCCPA expresses its intent that the FCCPA be read as providing regulations that

                                                                                                                   10 | P a g e
                                                     Rodal Law, P.A.
         5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                        www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 11 of 12



  complement the FDCPA. Specifically, the FCCPA notes that any discrepancy between the two

  acts should be construed as to provide the consumer (or debtor) the greatest protection.” (citations

  omitted)).

         49.       In comparation to its federal counterpart, to wit, the FDCPA, the FCCPA governs

  the collection of debts with more scrutiny and specificity than that of the FDCPA. See Mays v.

  Citibank, N.A., 2005 WL 6111610, at *11 (S.D. Fla. 2005) (“The [FCCPA] applies to all persons

  who attempt to collect debts, and is not restricted to debt collectors.”); Bacelli v. MFP, Inc., 729

  F.Supp. 2d 1328, 1333 n.7 (M.D. Fla. 2010) (“The FCCPA differs from the FDCPA, in part, in

  that it prohibits acts of ‘persons’ and, accordingly, is not limited to ‘debt collectors.’”); Heard v.

  Mathis, 344 So.2d 651, 654 (Fla. 1st Dist.Ct.App.1977) (The FCCPA applied to private individual

  attempting to collect oral, noninterest bearing loan).

         50.       Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. In particular, § 559.72(10) states that, in collecting a consumer debt, no person shall:

  “[u]se a communication that simulates in any manner legal or judicial process or that gives the

  appearance of being authorized, issued, or approved by a government, government agency, or

  attorney at law, when it is not.” Fla. Stat. § 559.72(10) (emphasis added).

         51.       Here, the Collection Notice mailed by Defendant, see Exhibit A; Infra ¶ 21,

  wrongfully gives the appearance of being a communication from a governmental agency, e.g., the

  Internal Revenue Service, in violation of § 559.72(10) of the FCCPA.

         52.       WHEREFORE, Plaintiff MARTIN BRATT requests that this Court enter an

  Order directing this action to proceed as a class action, and enter judgment in favor of Plaintiff and

  the FCCPA class, against Defendant CREDIT PROTECTION ASSOICATION, LP for:

                                                                                                                  11 | P a g e
                                                    Rodal Law, P.A.
        5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                       www.Rodallaw.com
Case 0:19-cv-60572-BB Document 1 Entered on FLSD Docket 03/05/2019 Page 12 of 12



        (a)       Statutory damages, as provided under Fla. Stat. § 559.77(2) of the FCCPA;

        (b)       Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                  Fla. Stat. § 559.77(2);

        (c)       An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA; and

        (d)       Such other or further relief as the Court deems proper.

        Dated: March 5, 2019
                                                                          Respectfully Submitted,

                                                                           /s/ Thomas J. Patti                             .
                                                                          THOMAS J. PATTI, ESQ.
                                                                          Florida Bar No.: 118377
                                                                          E-mail: tom@rodallaw.com

                                                                          /s/ Yechezkel Rodal
                                                                          YECHEZKEL RODAL, ESQ.
                                                                          Florida Bar No. 91210
                                                                          E-mail: chezky@rodallaw.com
                                                                          RODAL LAW, P.A.
                                                                          5300 N.W. 33rd Ave., Suite 219
                                                                          Fort Lauderdale, Florida 33309
                                                                          Phone: (954) 367-5308
                                                                          Fax:      (954) 900-1208

                                                                          COUNSEL FOR PLAINTIFF




                                                                                                                 12 | P a g e
                                                   Rodal Law, P.A.
       5300 NW 33rd Ave., Ste. 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 367-5308 ● Facsimile (954) 900-1208
                                                      www.Rodallaw.com
